Title: From Thomas Jefferson to James Humphreys, 9 June 1806
From: Jefferson, Thomas
To: Humphreys, James


                        
                            June 9. 06. Washington.
                        
                        Th: Jefferson with his compliments to mr Humphreys incloses him an order of the bank of the US. at this
                            place on that at Philadelphia for 12. D. for Edwards’s history of the W. Indies, according to the note recieved from
                        him. 
                    